DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/25/2021 have been entered.
 
Response to Arguments
Applicant's amendment to claim 1 filed on 05/25/2021 has been fully considered but they are not persuasive. Applicant’s amendment to the independent claim significantly changes the scope of the invention as a whole. Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/26/2021 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 05/25/2021 is entered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2-3, 5-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appropriate correction is required.
Claim 1, the recitation “an electrical conducting coating applied to the second side of the substrate; and a glare reducing coating applied to the electrical conducting coating” for which protection is sought lacks clarity and is not supported either by the description in the specification or the drawings. For example, none of drawings show the conducting coating and the glare reducing coating are on the second side of the substrate. In fact all three coatings (conducting 30b, anti-glare 30c and anti-reflective 30e) are on the first side of the substrate 20, as shown at least in FIGS. 3 and 5.
“a substrate having a first side positioned toward an environment and a second side positioned toward another device” as the second side positioned toward another device thus should be unexposed.
Dependent claims 2-4, 6-8, 16-17 and 21-27 are also rejected as depending from rejected base claim 1.
Appropriate correction is requested. It is suggested to amend and/or file new set of claims the claims to clarify the limitations. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Specification fails to disclose the subject matter of “the electrical conducting coating is transparent at a wavelength of light between 850 nm to 2000 nm” .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2, the recitation “the substrate includes plastics, synthetic sapphire, glass and synthetic diamond” should read “the substrate includes any one of plastics, synthetic sapphire, glass and synthetic diamond” to be consistent with disclosure.
Claim 4, the term “substrates are laminates” should read “substrates are laminated”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-8, 16-17 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paulson (US PUB 2014/0090864). 

    PNG
    media_image1.png
    318
    668
    media_image1.png
    Greyscale

Regarding claim 1, Paulson teaches an optical device (a scratch-resistant glass substrate 100/a cover plate 510, FIGS. 1 & 4), comprising: a substrate (120) having a first side positioned toward an environment and a second side positioned toward another device (a mobile telephone 500, FIG. 4) (see Abstract, para. [0015], [0018] and [0067] to [0069]; an antireflective coating (110) including NbTiOx applied to the first side of the substrate (i.e., a layer 110 (anti-reflective) include titanium-niobium oxide, para. [0019], [0045], [0046], [0061] and as shown in FIG. 1), an electrical conducting coating (a metal oxide layer) applied to the second side of the substrate; and a glare reducing coating (an anti-glare layer) applied to the electrical conducting coating (para. [0045] & [0061]); wherein the optical device has a first side exposed to an the environment and a second side that is unexposed (as shown in FIG. 1 above).
Paulson teaches each and every limitations of the claimed invention except for explicit teachings of an antireflective coating including NbTiOx.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an anti-reflective layer that include titanium-niobium oxide as cited in para. [0045] and [0061] for the purpose of improving resistance to crack propagation within or through the layer, and where the glass substrate is a chemically-strengthened glass substrate, in order to not adversely affect the stress profile within the substrate.
Regarding claim 2, Paulson teaches the substrate includes plastics, synthetic sapphire, glass and synthetic diamond (para. [0025]).  
Regarding claim 3, Paulson teaches the optical device includes two or more substrates (i.e., one or more glass substrates 212, para. [0040], [0079], FIG. 2).  
Regarding claim 4, Paulson teaches the two or more substrates are laminates (i.e., a scratch-resistant glass substrate may possess an array of properties, which may include low weight, high impact resistance (e.g., laminate), para. [0045]).
Regarding claim 7, Paulson teaches a protectant coating (i.e., an optically-transparent hard coat, para. [0019]).
Regarding claim 8, Paulson teaches the protectant coating is applied to the antireflective coating (i.e., the layer (antireflective coating) may comprise an optically-transparent hard coat, para. [0019]).
Regarding claim 16, Paulson teaches a bandpass filter (i.e., selectively removed, or selected to allow signals to pass (bandpass filter) through the glass plate 654to the sensor, para. [0078], FIG. 5).
Regarding claim 17, Paulson teaches the bandpass filter is applied to the glare reducing coating (i.e., bandpass filter as applied to claim 16 may be applied to the anti-glare layer as set forth in claim 1 above, para. [0061] and [0078]).
Regarding claim 21, Paulson teaches a second anti-reflective coating is applied to the glare reducing coating (i.e., one or more intervening layers (second layer) between the layer and the glass substrate may include an anti-reflective layer, para.  [0061]).
Regarding claim 22, Paulson teaches the anti-reflective coating is a stack including a first plurality of dielectric layers having a first refractive index interleaved with at least a second plurality of dielectric layers having a second refractive index (i.e., one or more intervening layers of titanium-niobium oxide and silicon oxide with varying  refractive index as anti-reflective layer stack, para. [0045], [0045], [0061] and [0062]).
Regarding claim 23, Paulson teaches the anti-reflective coating is a dielectric stack of a first layer of NbTiOx, a first layer of SiO2, a second layer of NbTiOx, and a second layer of SiO2 (i.e., one or more intervening layers of titanium-niobium oxide and silicon oxide as anti-reflective layer stack, para.  [0045] and [0061]).
Regarding claim 24, Paulson teaches the protectant coating is a fluorinated alkyl ether polymer having a functionalized silane (i.e., the layer may comprise an optically-transparent hard coat ( protectant coating) that imparts scratch-resistance to the glass substrate, para. [0019]).

Regarding claim 25, Paulson teaches the electrical conducting coating includes indium tin oxide, nano-based transparent composites, or optically transparent conductors (i.e., the layer may comprise a stoichiometric composition (e.g., Al.sub.2O.sub.3), para. [0045] and [0046]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US PUB 2014/0090864) in view of Shuto et al. (US PUB 2019/0127845; herein after “Shuto”).	
				
Regarding claim 26, Paulson fails to teach the electrical conducting coating is transparent at a wavelength of light between 850 nm to 2000 nm.
However, in a related field of endeavor Shuto teaches a multilayered optical thin-film on a film substrate. For example, in an electromagnetic wave shielding film or a solar radiation adjustment film, a metal thin-film that reflects an electromagnetic wave, an infrared ray or the like and a metal oxide thin-film are stacked (para. [0039]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Paulson such that a (para. [0039]).

Regarding claim 27, Paulson fails to teach the glare reducing coating is a multilayer circular polarizer including a linear polarizer combined with a quarter wave optical retarder.
However, in a related field of endeavor Shuto teaches as the film substrate 20, a transparent film, a polarizing plate or the like (e.g., optical retarder) is used… On a surface of the film substrate 20, on which the anti-reflection layer 50 is formed, a hard coating layer, an anti-glare layer or the like may be provided (para. [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Paulson such that an anti-glare layer or the like may be provided where a substrate, a transparent film, a polarizing plate or the like (e.g., optical retarder) is used as taught by Shuto, so that a high-quality anti-reflection film excellent in uniformity of the reflectance and uniformity of the hue of the reflected light is obtained (para. [0129]).
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 8, 2021